                    Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.1 Page 1 of 13



                     1   NORTON ROSE FULBRIGHT US LLP
                         MICHELLE L. CARTER (BAR NO. 288081)
                     2   555 South Flower Street
                         Forty-First Floor
                     3   Los Angeles, California 90071
                         Telephone: (213) 892-9200
                     4   Facsimile: (213) 892-9494
                         michelle.carter@nortonrosefulbright.com
                     5
                         Attorneys for Plaintiffs
                     6   BLOCK SCIENTIFIC, INC.
                     7

                     8
                                                  UNITED STATES DISTRICT COURT
                     9
                                            SOUTHERN DISTRICT OF CALIFORNIA
                    10

                    11
                         BLOCK SCIENTIFIC, INC., a New            Case No. '21CV1118 JLS JLB
                    12   York corporation,
                    13               Plaintiff,                   COMPLAINT FOR DAMAGES
                    14         v.                                (1) Breach of Contract
                                                                 (2) Intentional Interference with
                    15   TRUE DIAGNOSTICS, INC., a Nevada Contractual Relations
                         corporation; SYNTRON                    (3) Intentional Interference with
                    16   BIORESEARCH, INC., a California         Prospective Economic Relations
                         corporation; and DOES 1-100, inclusive, (4) Negligent Interference with
                    17                                           Prospective Economic Relations
                                      Defendants.
                    18                                           DEMAND FOR JURY TRIAL
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                            COMPLAINT
                    Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.2 Page 2 of 13



                     1          Plaintiff Block Scientific, Inc. alleges as follows:
                     2                                         PARTIES
                     3          1.     Plaintiff Block Scientific (“Block Scientific”) is a New York
                     4   corporation with a principal place of business at 22 Sawgrass Drive, Bellport, New
                     5   York 11713.
                     6          2.     Defendant True Diagnostics, Inc. (“True Diagnostics”) is a Nevada
                     7   corporation with a principal place of business at 2782 Loker Ave W, Carlsbad, CA
                     8   92010.
                     9          3.     Defendant Syntron Bioresearch Inc. (“Syntron”) is a California
                    10   corporation with a principal place of business at 2774 Loker Avenue W, Carlsbad,
                    11   CA 92010.
                    12          4.     Plaintiff is ignorant of the true names and identities of each of the
                    13   Defendants herein designated as Does 1 through 100, who are therefore sued herein
                    14   by fictitious names. Plaintiff will seek leave to amend this Complaint to add
                    15   additional defendants should their true names and identities become known.
                    16          5.     Defendants are business entities who, on information and belief, are
                    17   agents of, or acting in concert and active participation with, each other in
                    18   committing the wrongful acts alleged herein such that each Defendant is fully liable
                    19   for all the acts and omissions of each of the other Defendants.
                    20                                VENUE AND JURISDICTION
                    21          6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and
                    22   28 U.S.C. § 1391(b)(2). True Diagnostics and Syntron reside in this district, and a
                    23   substantial part of the events and omissions giving rise to Block Scientific’s claims
                    24   occurred in this district.
                    25          7.     Subject matter jurisdiction is proper in this Court pursuant to 28
                    26   U.S.C. § 1332(a). The amount in controversy exceeds $75,000 and the parties are
                    27   residents of diverse states. Block Scientific is a resident of New York. True
                    28
DOCUMENT PREPARED                                                  -2-
ON RECYCLED PAPER
                                                                COMPLAINT
                    Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.3 Page 3 of 13



                     1   Diagnostics is a resident of Nevada and California.        Syntron is a resident of
                     2   California.
                     3                               FACTUAL ALLEGATIONS
                     4         8.      Block Scientific supplies high quality laboratory equipment made by
                     5   the leading manufacturers in the industry. It carries an extensive product range to
                     6   help clinical laboratories run at peak performance, and serves the equipment needs
                     7   of many prestigious organizations, hospitals, and educational institutions
                     8   worldwide. Its range of products includes, for example, blood collection supplies,
                     9   analyzers for chemistry, coagulation, electrolytes, hematology, immunoassay,
                    10   point-of-care, urinalysis, histology and cytology equipment, and microbiological
                    11   systems.
                    12         9.      True Diagnostics is a research, development, and manufacturing
                    13   company       that   specializes   in    manufacturing   advanced    rapid   in-vitro
                    14   immunodiagnostic test systems and reagents.
                    15         10.     Syntron manufacturers point-of-care in vitro diagnostic tests and
                    16   detection readers. It offers products such as rapid lateral flow immunoassays for
                    17   fertility, drugs of abuse, allergy, cancer, infection diseases, and thyroid diseases.
                    18   True Diagnostics and Syntron are collectively referred to herein as “the Suppliers.”
                    19         11.     Block Scientific first engaged in business with the Suppliers in 2016.
                    20   For the next two years, Block Scientific purchased Drug Test Cups produced by the
                    21   Suppliers, which Block Scientific then sold to its own customers.
                    22         12.     In or around March 2020, Block Scientific learned that the Suppliers
                    23   had developed a serology test to identify IgG and IgM antibodies to SARS-CoV-2
                    24   in human serum, plasma, or whole blood, called the “QuikPac II IgG & IgM
                    25   COVID-19 Test Kit” (“QuikPac Test”).
                    26         13.     In March and April 2020, Block Scientific had numerous
                    27   conversations with the Suppliers regarding the QuikPac Test, including with respect
                    28   to its legality, availability, and sensitivity and specificity testing results.   The
DOCUMENT PREPARED                                                  -3-
ON RECYCLED PAPER
                                                                 COMPLAINT
                    Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.4 Page 4 of 13



                     1   Suppliers represented that they had and would abide by all requirements set by the
                     2   United States Food and Drug Administration (“FDA”) for serology testing,
                     3   including obtaining all applicable authorizations and approvals. The Suppliers also
                     4   represented throughout this period that the QuikPac Test was highly effective and
                     5   would far exceed a 90% IgG PPA sensitivity and specificity. Indeed, in multiple
                     6   product insert drafts shared with Block Scientific in March 2020, the Suppliers
                     7   represented that the QuikPac Test scored IgG PPA sensitivity and specificity well
                     8   in excess of 90%.
                     9         14.    In April 2020, Block Scientific and the Suppliers negotiated and
                    10   executed a Manufacturing Supply Agreement for the Suppliers’ manufacturing and
                    11   sale of QuikPac Tests to Block Scientific.        The Agreement stated that Block
                    12   Scientific wished to purchase QuikPac Tests from the Suppliers, which it would
                    13   then distribute to its customers in the United States.
                    14         15.    In executing the Agreement, the Suppliers represented and warranted
                    15   to Block Scientific that (1) their execution, delivery, and performance of the
                    16   Agreement would not violate, conflict with, require consent under or result in any
                    17   breach or default under applicable Law, defined as any statute, law, ordinance,
                    18   regulation, rule, code, constitution, treaty, common law, Governmental Order or
                    19   other requirement or rule of law of any Governmental Authority; (2) they were in
                    20   material compliance with all applicable Laws relating to the Agreement and the
                    21   QuikPac Tests; and (3) they had obtained all material licenses, authorizations,
                    22   approvals, consents, or permits required by applicable Laws to conduct their
                    23   business and to perform their obligations under the Agreement.
                    24         16.    In the meantime, with the Suppliers’ knowledge, Block Scientific
                    25   entered into multiple contracts with its own customers, Hopco and Meridian
                    26   (“Customers”), for the sale of QuikPac Tests. On April 11, 2020, Block Scientific
                    27   entered into a Product Purchase and Order Agreement with Hopco (“Hopco
                    28   Agreement”), which provided for Hopco’s purchase of a substantial number of
DOCUMENT PREPARED                                                  -4-
ON RECYCLED PAPER
                                                               COMPLAINT
                    Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.5 Page 5 of 13



                     1   QuikPac Tests, with additional orders to be placed by purchase order. On April 13,
                     2   2020 and May 4, 2020, Meridian Bioscience placed two significant, high-volume
                     3   Purchase Orders of QuikPac Tests from Block Scientific (“Meridian Purchase
                     4   Orders”).    Together, the Hopco Agreement and Meridian Purchase Orders
                     5   (“Customer Contracts”) were worth millions of dollars in sales to Block Scientific,
                     6   with the potential to achieve tens of millions of dollars more in future sales.
                     7         17.    The Suppliers were well aware of the existence and significance of
                     8   Block Scientific’s Customers Contracts. Indeed, Block Scientific and the Suppliers
                     9   had multiple calls and written correspondence with both Hopco and Meridian,
                    10   beginning in April 2020, regarding the parties’ commitments and expectations.
                    11         18.    For example, on April 15, 2020, the principals of Block Scientific, the
                    12   Suppliers, and Hopco had a conference call to discuss, among other items: (1) ramp
                    13   up numbers to determine when the first units under the Hopco Agreement would be
                    14   available; (2) confirmation that the Suppliers had properly submitted a notification
                    15   for the QuikPac Tests to the FDA; and (3) what ramp up would look like if Hopco
                    16   ordered millions of additional units. Accordingly, the Suppliers were well aware of
                    17   Block Scientific’s time and product commitments to Hopco, the scope of Hopco’s
                    18   contemplated future orders from Block Scientific, as well as the importance to
                    19   Hopco of timely product delivery and strict compliance with FDA requirements.
                    20         19.    The Suppliers also knew about the Meridian Purchase Orders,
                    21   including Meridian’s expectations regarding product delivery and FDA compliance.
                    22         20.    The Suppliers’ conduct in the weeks that followed completely
                    23   disrupted Block Scientific’s contractual relationships with both Hopco and
                    24   Meridian.
                    25         21.    First, the Suppliers continuously failed to deliver QuikPac Tests on
                    26   time, altered production timelines and missed production schedules, and failed to
                    27   properly communicate delays. These actions caused Block’s Customers to cancel
                    28   deliveries to their own customers—some of which required delivery of tests to
DOCUMENT PREPARED                                                  -5-
ON RECYCLED PAPER
                                                               COMPLAINT
                    Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.6 Page 6 of 13



                     1   reopen their clinics and businesses—and resulted in their own loss of customers.
                     2   Further, Block Scientific and its Customers suffered irreparable reputational harm
                     3   due to their inability to timely supply product as a result of the Suppliers’ failures.
                     4         22.    Second, in June 2020, Block Scientific and its Customers learned that
                     5   the Suppliers failed to properly submit the QuikPac Test for Emergency Use
                     6   Authorization (“EUA”), as required by the FDA to legally market and sell the
                     7   QuikPac Test in the United States. Instead, the Suppliers claimed that a third-party
                     8   supplier of components, Tianjin New Bay Bioresearch Co. (“Tianjin”), a Chinese
                     9   company, had made the EUA submission as Syntron’s “sponsor,” despite that the
                    10   FDA required the manufacturer of the applicable serology test to submit the EUA
                    11   request. The Suppliers assured Block Scientific and its Customers that they would
                    12   request a name change with the FDA. Upon information and belief, however, a
                    13   name change request was never made.
                    14         23.    The Suppliers’ failure to properly make the requisite EUA submission
                    15   was the last straw for Hopco, which informed Block Scientific that the legal,
                    16   marketing, and business risks associated with the Suppliers’ QuikPac Tests had
                    17   become untenable for a continued business relationship.           Accordingly, Hopco
                    18   cancelled its orders and requested an immediate refund from Block Scientific.
                    19         24.    Similarly, in June 2020, Meridian directed Block Scientific to,
                    20   effective immediately, place its Purchase Orders on hold, stating that it needed
                    21   confirmation regarding the QuikPac Test’s EUA status before proceeding further.
                    22         25.    In July 2020, the Suppliers shared with Block Scientific that the
                    23   QuikPac Test failed a serology test evaluation, scoring an IgG PPA/sensitivity of
                    24   only 73.3%, far below the 90% required for FDA EUA and repeatedly guaranteed
                    25   by the Suppliers. Accordingly, the Suppliers immediately withdrew the QuikPac
                    26   Tests from distribution.
                    27
                    28
DOCUMENT PREPARED                                                  -6-
ON RECYCLED PAPER
                                                                COMPLAINT
                    Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.7 Page 7 of 13



                     1         26.     As a result of the Suppliers’ actions, including its failure to obtain
                     2   EUA status, Meridian cancelled its orders and requested a full refund from Block
                     3   Scientific.
                     4         27.     While Block Scientific worked in good faith with its Customers and
                     5   issued them full and timely refunds, the Suppliers have refused to do the same with
                     6   respect to Block Scientific.     Despite months of good faith attempts by Block
                     7   Scientific to resolve this matter informally, court intervention is now required.
                     8                               FIRST CAUSE OF ACTION
                     9                     (Breach of Contract – Against All Defendants)
                    10         28.     Plaintiff re-alleges and incorporates by reference the allegations of
                    11   paragraphs 1 through 27, as though fully set forth herein.
                    12         29.     On April 15, 2020, Block Scientific and the Suppliers entered into a
                    13   Manufacturing Supply Agreement (“Agreement”).
                    14         30.     Block Scientific has performed all of its obligations under the contract.
                    15         31.     In executing the Agreement, the Suppliers represented and warranted
                    16   to Block Scientific that (1) their execution, delivery, and performance of the
                    17   Agreement would not violate, conflict with, require consent under or result in any
                    18   breach or default under applicable Law, defined as any statute, law, ordinance,
                    19   regulation, rule, code, constitution, treaty, common law, Governmental Order or
                    20   other requirement or rule of law of any Governmental Authority; (2) they were in
                    21   material compliance with all applicable Laws relating to the Agreement and the
                    22   QuikPac Tests; and (3) they had obtained all material licenses, authorizations,
                    23   approvals, consents, or permits required by applicable Laws to conduct their
                    24   business and to perform their obligations under the Agreement. The Agreement
                    25   also required the Suppliers to use commercially reasonable efforts to deliver all
                    26   QuikPac Tests before their expected delivery date.
                    27         32.     The FDA required all commercial manufacturers of COVID-19
                    28   serological tests—like the QuikPac Test—to submit EUA requests for their
DOCUMENT PREPARED                                                  -7-
ON RECYCLED PAPER
                                                               COMPLAINT
                    Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.8 Page 8 of 13



                     1   products. Nevertheless, neither True Diagnostics nor Syntron submitted an EUA
                     2   request for the QuikPac Test; instead, they claimed that a third-party supplier of
                     3   components for the product, Tianjin New Bay Bioresearch Co. (“Tianjin”), a
                     4   Chinese company, had made the EUA submission as Syntron’s “sponsor.” The
                     5   Suppliers assured Block Scientific and its Customers that they would request a
                     6   name change with the FDA. Upon information and belief, however, a name change
                     7   request was never made.
                     8         33.    Moreover, in order to obtain EUA, the FDA required that serology
                     9   tests achieve an IgG PPA/sensitivity of 90%. Although the Suppliers repeatedly
                    10   guaranteed to Block Scientific that the QuikPac Test exceeded this sensitivity, in
                    11   July 2020, the Suppliers notified Block Scientific that the QuikPac Test IgG
                    12   PPA/sensitivity scored an IgG PPA/sensitivity of only 73.3%. Accordingly, the
                    13   QuikPac Test stood no chance of obtaining EUA even had it been properly
                    14   submitted, and the Suppliers withdrew it from distribution.
                    15         34.    The Suppliers breached their representations and warranties in the
                    16   Agreement by (1) failing to properly submit the QuikPac Test for EUA or request a
                    17   name change with the FDA, such that their delivery and performance of the
                    18   Agreement violated and conflicted with FDA requirements, and they were not in
                    19   material compliance with applicable laws relating to the Agreement and the
                    20   QuikPac Tests; and (2) failing to attain EUA for the QuikPac Tests, such that they
                    21   did not obtain all material authorizations, approvals, and consents required to
                    22   perform their obligations under the Agreement. The Suppliers further breached the
                    23   Agreement by failing to use commercially reasonable efforts to timely deliver
                    24   QuikPac Tests to Block Scientific and its Customers.
                    25         35.    As a direct and proximate result of the Suppliers’ actions, Block
                    26   Scientific has suffered injuries and damages in excess of the jurisdictional limit of
                    27   this Court in an amount to be ascertained at trial.
                    28
DOCUMENT PREPARED                                                  -8-
ON RECYCLED PAPER
                                                               COMPLAINT
                    Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.9 Page 9 of 13



                     1                            SECOND CAUSE OF ACTION
                     2   (Intentional Interference with Contractual Relations – Against All Defendants)
                     3         36.    Plaintiff re-alleges and incorporates by reference the allegations of
                     4   paragraphs 1 through 27, as though fully set forth herein.
                     5         37.    With the Suppliers’ knowledge, Block Scientific entered into multiple
                     6   contracts with customers for the sale of QuikPac Tests. On April 11, 2020, Block
                     7   Scientific entered into a Product Purchase and Order Agreement with its customer,
                     8   Hopco (“Hopco Agreement”), which provided for Hopco’s purchase of a
                     9   substantial number of QuikPac Tests, with additional orders to be placed by
                    10   purchase order. On April 13, 2020 and May 4, 2020, Meridian Bioscience placed
                    11   two significant, high-volume Purchase Orders of QuikPac Tests from Block
                    12   Scientific (“Meridian Purchase Orders”). Together, the Hopco Agreement and
                    13   Meridian Purchase Orders (“Customer Contracts”) were worth millions of dollars in
                    14   sales to Block Scientific, with the potential to achieve tens of millions of dollars
                    15   more in future sales.
                    16         38.    The Suppliers are not parties to the Customer Contracts.
                    17         39.    The Suppliers were well aware of the existence and significance of
                    18   Block Scientific’s Customers Contracts. Indeed, Block Scientific and the Suppliers
                    19   had multiple calls and written correspondence with both Hopco and Meridian,
                    20   beginning in April 2020, regarding the parties’ commitments and expectations.
                    21         40.    The Suppliers’ actions as alleged herein were designed to induce a
                    22   breach or disruption of Block Scientific’s Customer Contracts. Indeed, it was
                    23   substantially certain, and the Suppliers knew, that the Suppliers’ alteration of
                    24   production timelines and production schedules, failure to timely deliver products
                    25   and properly communicate delays, failure to properly submit the QuikPac Test for
                    26   EUA or request a name change with the FDA, and failure to obtain EUA for the
                    27   QuikPac Test, would necessarily disrupt Block Scientific’s Customer Contracts.
                    28
DOCUMENT PREPARED                                                 -9-
ON RECYCLED PAPER
                                                              COMPLAINT
               Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.10 Page 10 of 13



                     1         41.    Block Scientific’s Customer Contracts were disrupted as a result of the
                     2   Suppliers’ interference.     Indeed, both Customers cancelled their orders and
                     3   demanded immediate refunds of monies paid to Block Scientific as a result of the
                     4   Suppliers’ actions.
                     5         42.     As a direct and proximate result of True Diagnostics and Syntron’s
                     6   actions, Block Scientific has suffered injuries and damages in excess of the
                     7   jurisdictional limit of this Court in an amount to be ascertained at trial.
                     8         43.    When committing the actions alleged herein, True Diagnostics and
                     9   Syntron acted with oppression, fraud, and malice, and in conscious disregard of
                    10   Block Scientific’s rights, for which Block Scientific is entitled to an award of
                    11   punitive and exemplary damages.
                    12                              THIRD CAUSE OF ACTION
                    13    (Intentional Interference with Prospective Economic Relations – Against All
                    14                                        Defendants)
                    15         44.    Plaintiff re-alleges and incorporates by reference the allegations of
                    16   paragraphs 1 through 27, as though fully set forth herein.
                    17         45.    With the Suppliers’ knowledge, Block Scientific entered into multiple
                    18   contracts with customers for the sale of QuikPac Tests. On April 11, 2020, Block
                    19   Scientific entered into a Product Purchase and Order Agreement with its customer,
                    20   Hopco (“Hopco Agreement”), which provided for Hopco’s purchase of a
                    21   substantial number of QuikPac Tests, with additional orders to be placed by
                    22   purchase order. On April 13, 2020 and May 4, 2020, Meridian Bioscience placed
                    23   two significant, high-volume Purchase Orders of QuikPac Tests from Block
                    24   Scientific (“Meridian Purchase Orders”). Together, the Hopco Agreement and
                    25   Meridian Purchase Orders (“Customer Contracts”) were worth millions of dollars in
                    26   sales to Block Scientific, with the potential to achieve tens of millions of dollars
                    27   more in future sales.
                    28         46.    The Suppliers are not parties to the Customer Contracts.
DOCUMENT PREPARED                                                  - 10 -
ON RECYCLED PAPER
                                                                COMPLAINT
               Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.11 Page 11 of 13



                     1         47.    The Suppliers were well aware of the existence and significance of
                     2   Block Scientific’s Customers Contracts. Indeed, Block Scientific and the Suppliers
                     3   had multiple calls and written correspondence with both Hopco and Meridian,
                     4   beginning in April 2020, regarding the parties’ commitments and expectations.
                     5         48.    The Suppliers’ actions as alleged herein were designed to induce a
                     6   breach or disruption of Block Scientific’s Customer Contracts. Indeed, it was
                     7   substantially certain, and the Suppliers knew, that the Suppliers’ failure to properly
                     8   submit the QuikPac Test for EUA or request a name change with the FDA, and
                     9   failure to obtain EUA for the QuikPac Test, would necessarily disrupt Block
                    10   Scientific’s Customer Contracts.      The Suppliers’ failure to abide by all FDA
                    11   requirements was independently wrongful.
                    12         49.    Block Scientific’s Customer Contracts were disrupted as a result of the
                    13   Suppliers’ interference.     Indeed, both Customers cancelled their orders and
                    14   demanded immediate refunds of monies paid to Block Scientific as a result of the
                    15   Suppliers’ actions. It was reasonably probable that the relationship between Block
                    16   Scientific and its Customers would have yielded additional economic benefits, had
                    17   it not been derailed by the Suppliers’ interference.
                    18         50.    As a direct and proximate result of True Diagnostics and Syntron’s
                    19   actions, Block Scientific has suffered injuries and damages in excess of the
                    20   jurisdictional limit of this Court in an amount to be ascertained at trial.
                    21         51.    When committing the actions alleged herein, True Diagnostics and
                    22   Syntron acted with oppression, fraud, and malice, and in conscious disregard of
                    23   Block Scientific’s rights, for which Block Scientific is entitled to an award of
                    24   punitive and exemplary damages.
                    25                              FOURTH CAUSE OF ACTION
                    26     (Negligent Interference with Prospective Economic Relations – Against All
                    27                                        Defendants)
                    28
DOCUMENT PREPARED                                                  - 11 -
ON RECYCLED PAPER
                                                                COMPLAINT
               Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.12 Page 12 of 13



                     1         52.    Plaintiff re-alleges and incorporates by reference the allegations of
                     2   paragraphs 1 through 27, as though fully set forth herein.
                     3         53.    With the Suppliers’ knowledge, Block Scientific entered into multiple
                     4   contracts with customers for the sale of QuikPac Tests. On April 11, 2020, Block
                     5   Scientific entered into a Product Purchase and Order Agreement with its customer,
                     6   Hopco (“Hopco Agreement”), which provided for Hopco’s purchase of a
                     7   substantial number of QuikPac Tests, with additional orders to be placed by
                     8   purchase order. On April 13, 2020 and May 4, 2020, Meridian Bioscience placed
                     9   two significant, high-volume Purchase Orders of QuikPac Tests from Block
                    10   Scientific (“Meridian Purchase Orders”). Together, the Hopco Agreement and
                    11   Meridian Purchase Orders (“Customer Contracts”) were worth millions of dollars in
                    12   sales to Block Scientific, with the potential to achieve tens of millions of dollars
                    13   more in future sales.
                    14         54.    The Suppliers are not parties to the Customer Contracts.
                    15         55.    The Suppliers were well aware of the existence and significance of
                    16   Block Scientific’s Customers Contracts. Indeed, Block Scientific and the Suppliers
                    17   had multiple calls and written correspondence with both Hopco and Meridian,
                    18   beginning in April 2020, regarding the parties’ commitments and expectations.
                    19         56.    The Suppliers owed Block Scientific a duty of care, and breached that
                    20   duty by altering production timelines and production schedules, failing to timely
                    21   deliver products and properly communicate delays, failing to properly submit the
                    22   QuikPac Test for EUA or submitting a name change with the FDA, and failing to
                    23   obtain EUA for the QuikPac Test. The Suppliers were aware that if they did not act
                    24   with due care, their actions would interfere with Block Scientific’s relationships
                    25   with its Customers and cause Block Scientific to lose, in whole or in part, the
                    26   probable future economic benefit or advantage of the relationships.
                    27         57.    Block Scientific’s Customer Contracts were disrupted as a result of the
                    28   Suppliers’ interference.    Indeed, both Customers cancelled their orders and
DOCUMENT PREPARED                                                - 12 -
ON RECYCLED PAPER
                                                              COMPLAINT
               Case 3:21-cv-01118-JLS-JLB Document 1 Filed 06/15/21 PageID.13 Page 13 of 13



                     1   demanded immediate refunds of monies paid to Block Scientific as a result of the
                     2   Suppliers’ actions, and Block Scientific lost all of the economic benefits reasonably
                     3   expected from these relationships.
                     4         58.    As a direct and proximate result of True Diagnostics and Syntron’s
                     5   actions, Block Scientific has suffered injuries and damages in excess of the
                     6   jurisdictional limit of this Court in an amount to be ascertained at trial.
                     7                                 PRAYER FOR RELIEF
                     8         WHEREFORE, Plaintiff prays judgment as follows:
                     9         1.     For compensatory damages in an amount to be determined at trial
                    10   according to proof;
                    11         2.     For punitive and exemplary damages in an amount to be determined at
                    12   trial according to proof;
                    13         3.     For pre-judgment and post-judgment interest;
                    14         4.     For costs of suit incurred;
                    15         5.     For reasonable attorneys’ fees; and
                    16         6.     For such other relief as the Court may deem proper and just.
                    17   Dated:       June 15, 2021                 NORTON ROSE FULBRIGHT US LLP
                    18                                              MICHELLE L. CARTER
                    19

                    20
                                                                    By /s/ Michelle L. Carter
                    21                                                MICHELLE L. CARTER
                    22                                                Attorneys for Plaintiffs
                                                                      BLOCK SCIENTIFIC, INC.
                    23
                                                                      michelle.carter@nortonrosefulbright.com
                    24

                    25

                    26

                    27
                    28
DOCUMENT PREPARED                                                   - 13 -
ON RECYCLED PAPER
                                                                COMPLAINT
